1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARYANNE M.,                                       Case No.: 3:19-cv-02008-AHG
12                                     Plaintiff,       ORDER:
13   v.
                                                        (1) DENYING MOTION FOR LEAVE
14   ANDREW SAUL, Commissioner of                       TO PROCEED IN FORMA
     Social Security,                                   PAUPERIS; and
15
                                     Defendant.
16                                                      (2) DISMISSING COMPLAINT
                                                        WITH LEAVE TO AMEND
17
18                                                      [ECF No. 2]
19
           Plaintiff Maryanne M. filed a brings this action against the Commissioner of Social
20
     Security, Andrew Saul, seeking judicial review of the Commissioner’s final decision
21
     denying her application for Social Security Disability Insurance and Supplemental
22
     Security Income. ECF No. 1. Along with her Complaint, Plaintiff also filed a Motion for
23
     Leave to Proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915. ECF No. 2. For the
24
     reasons set forth below, the Court (1) DENIES Plaintiff’s Motion to Proceed IFP WITH
25
     PREJUDICE; and (2) DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE
26
     and with leave to amend for failure to state a claim upon which relief may be granted.
27
28

                                                    1
                                                                                3:19-cv-02008-AHG
1          I.     LEGAL STANDARD
2          A motion to proceed IFP presents two issues for the Court’s consideration. First,
3    the Court must determine whether an applicant properly shows an inability to pay the
4    $400 civil filing fee required by this Court. See 28 U.S.C. §§ 1914(a), 1915(a). To that
5    end, an applicant must also provide the Court with a signed affidavit “that includes a
6    statement of all assets[,] which shows inability to pay initial fees or give security.” CivLR
7    3.2(a). Second, § 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s
8    complaint sufficiently states a claim upon which relief may be granted. See Lopez v.
9    Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but requires a
10   district court to dismiss an in forma pauperis complaint that fails to state a claim.”).
11         II.    DISCUSSION
12         A.     Motion to Proceed IFP
13         An applicant need not be completely destitute to proceed IFP, but she must
14   adequately prove her indigence. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,
15   339–40 (1948). An adequate affidavit should “allege[] that the affiant cannot pay the
16   court costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226,
17   1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at 339). No exact formula is “set forth by
18   statute, regulation, or case law to determine when someone is poor enough to earn IFP
19   status.” Escobedo, 787 F.3d at 1235. Consequently, courts must evaluate IFP requests on
20   a case-by-case basis. See id. at 1235–36 (declining to implement a general benchmark of
21   “twenty percent of monthly household income”); see also Cal. Men’s Colony v. Rowland,
22   939 F.2d 854, 858 (9th Cir. 1991) (requiring that district courts evaluate indigency based
23   upon available facts and by exercise of their “sound discretion”), rev'd on other grounds,
24   506 U.S. 194 (1993); Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974). An
25   adequate affidavit should also state supporting facts “with some particularity, definiteness
26   and certainty,” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citing
27   Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)), so that the Court does not
28   grant IFP to an applicant who is “financially able, in whole or in material part, to pull his

                                                   2
                                                                                    3:19-cv-02008-AHG
1    own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984); see also Alvarez v.
2    Berryhill, No. 18-cv-2133 W (BGS), 2018 WL 6265021, at *1 (S.D. Cal. Oct. 1, 2018)
3    (noting that courts often reject IFP applications when applicants “can pay the filing fee
4    with acceptable sacrifice to other expenses”).
5           Here, Plaintiff’s affidavit states that Plaintiff receives $4,429 per month in
6    retirement and disability benefits, has $16,817 in cash savings, and owns a condominium
7    worth $340,000 and two motor vehicles. ECF No. 2 at 2–3. Importantly, Plaintiff’s
8    monthly income exceeds her reported expenses and the $400 filing fee accounts for
9    approximately two percent of Plaintiff’s current cash reserves.1 ECF No. 2 at 4–5.
10   Consequently, the Court finds that Plaintiff has not shown an inability to pay the filing
11   fee.
12          Further, unless Plaintiff’s affidavit is incorrect, no amendment to the IFP petition
13   would change the outcome. Accordingly, the Court DENIES Plaintiff’s motion to
14   proceed IFP WITH PREJUDICE. Plaintiff must pay the requisite court filing fee within
15   14 days. If Plaintiff fails to submit a timely payment, this action will be subject to sua
16   sponte dismissal pursuant to 28 U.S.C. § 1914(a).
17          B.    Screening under 28 U.S.C. § 1915(e)
18          As discussed above, every complaint filed pursuant to the IFP provisions of 28
19   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
20   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
21   complaints that are frivolous or malicious, fail to state a claim on which relief may be
22   granted, or seek monetary relief from defendants who are immune from such relief. See
23   28 U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
24   requirement. See Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *1
25
26
27   1
      Although Plaintiff provided financial information for her spouse, consideration of that
     information is not required, nor would it change the Court’s conclusion.
28

                                                    3
                                                                                    3:19-cv-02008-AHG
1    (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal
2    of right, such as an appeal of the Commissioner's denial of social security disability
3    benefits [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th
4    Cir. 2001) (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
5    prisoners”); Lopez, 203 F.3d at 1129.
6          Rule 8 sets forth the federal pleading standard used to determine whether a
7    complaint states a claim upon which relief may be granted. Fed. R. Civ. P. 8; see also
8    Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short
9    and plain statement of the claim showing that the pleader is entitled to relief.”); Bell
10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual
11   allegations” are not required, but a plaintiff must provide “more than labels and
12   conclusions, and a formulaic recitation of the elements of a cause of action” to justify
13   relief). A proper pleading “does not require detailed factual allegations, but it demands
14   more than an unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading
15   that offers labels and conclusions . . . will not do. Nor does a complaint suffice if it
16   tenders naked assertions devoid of further factual enhancement.” Iqbal, 556 U.S. at 678
17   (internal citations and quotations omitted) (referring to Fed. R. Civ. P. 8). When a
18   plaintiff fails to provide “enough facts to state a claim to relief that is plausible on its
19   face,” the Court must either dismiss a portion, or the entirety of the complaint. Twombly,
20   550 U.S. at 547; Hoagland, 2012 WL 2521753, at *1.
21         Here, Plaintiff contends that a reversal or remand of Defendant’s decision is
22   warranted because “the denial of [Plaintiff’s] disability claim is not supported by
23   substantial evidence under the standards set forth by 42 U.S.C. § 405(g) and all other
24   applicable laws and regulations, including the weight of the evidence, Plaintiff’s
25   credibility, the medical opinions of his [sic] doctors, and any and all other applicable
26   evidentiary issues, both in law and in fact.” ECF No. 1 at 2–3. However, Plaintiff does
27   not explain which “evidentiary issues” are applicable or elaborate on the evidence that
28   supports her disability claim. These boilerplate allegations are precisely the type of

                                                     4
                                                                                      3:19-cv-02008-AHG
1    conclusory statements that fail to satisfy the federal pleading standard.
2          Because Plaintiff’s Complaint fails to state a claim, the Court must DISMISS
3    Plaintiff’s Complaint pursuant to § 1915(e)(2)(B)(ii). However, Plaintiff shall have 28
4    days to file an amended complaint that cures the deficiencies discussed herein.
5          III.   CONCLUSION
6          For the reasons stated above, the Court DENIES Plaintiff’s Motion for Leave to
7    Proceed IFP (ECF No. 2) WITH PREJUDICE. To proceed with this lawsuit, Plaintiff
8    must pay the $400 filing fee by November 26, 2019. If Plaintiff fails to submit a timely
9    payment, this action will be subject to sua sponte dismissal under 28 U.S.C. § 1914(a).
10         Further, the Court DISMISSES Plaintiff’s complaint WITHOUT PREJUDICE
11   for failure to state a claim upon which relief may be granted. Plaintiff is GRANTED
12   leave to amend by December 10, 2019.
13         IT IS SO ORDERED.
14   Dated: November 12, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 3:19-cv-02008-AHG
